DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 05/17/22 has been acknowledged.
Applicant amended Specification to overcome its objections presented by the Non-Final Rejection mailed 02/22/22. Applicant Amended Claims 1-3, 8, 10-17, 19-21, and 23-24.

Status of Claims
Claims 4-7 and 18 were earlier withdrawn from consideration as belonging to inventions not chosen for examination.
Claims 1-3, 8-17, and 19-24 were examined on merits.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 4-7 and 18, not chosen for examination without traverse in the response to restriction requirements filed 01/31/22 are cancelled.


Allowable Subject Matter
Claims 1-3, 8-17, and 19-24 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior arts of record, alone or in combination, fail to anticipate or render obvious such limitation as: “a channel layer connected to a first surface and a side surface of the corresponding one of the second wires through a conductive layer”, in combination with other limitations of the claim.
Re Claim 14: The prior arts of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 14 as: “each channel layer… interesting the corresponding second wire at a first outer edge of the corresponding second wire, each channel layer of the first plurality being on a first surface of the corresponding second wire”, in combination with other limitations of the claim.
Re Claim 20: The prior arts of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 20 as: “an upper end of the channel layer of the first plurality contacting a side surface of the bit line and a lower surface of the bit line”, in combination with other limitations of the claim.
Re Claim 21: The prior arts of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 21 as: “one end of the channel layer connected to a first surface and a second surface of one of the second wires through a conductive layer”, in combination with other limitations of the claim.
Re Claims 2-3, 8-13, 15-17, 19, and 22-24: Claims 2-3, 8-13, 15-17, 19, and 22-24 are allowed due to dependency on one of independent Claims 1, 14, or 21.
The prior arts of record include: Sawabe et al. (US 2019/0296155), Ikeda et al. (US 9,698,272), and SEO (US 2012/0168843).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 05/19/22